Exhibit23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors and Shareholders Evans& Sutherland Computer Corporation We hereby consent to the incorporation by reference in the Registration Statements Nos. 33-39632, 333-53305, 333-58733, 333-104754, and 333-118277 on Form S-8 and Registration Statements Nos. 333-09657 and 333-137637 on Form S-3 of Evans& Sutherland Computer Corporation of our report dated April 2, 2014, with respect to the consolidated balance sheets of Evans& Sutherland Computer Corporation as of December31, 2013 and 2012, and the related consolidated statements of comprehensive income (loss), stockholders' deficit, and cash flows for the years then ended, which report appears in the December31, 2013 Annual Report on Form10-K of Evans& Sutherland Computer Corporation. /s/ TANNER LLC April 2, 2014 Salt Lake City, Utah
